DETAILED ACTION

Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive.
Applicant asserts that Liu does not disclose that the magnets extend longitudinally along the side portions of the drum.  Applicant states that the magnets of Liu have long edges that extend in a direction around the circumference of the drum, as shown in fig. 10b.  However, each of the magnets 3b are depicted generally square-shaped and do not unquestionably have long edges, much less long edges that extend in a circumferential direction.  Each of the magnets extends in two directions:  circumferentially and longitudinally.  Although Applicant states that the limitation should be interpreted such that each magnet has long and short edges and that the long edges extend longitudinally, the claim is not so limiting.  The presently-applied interpretation is reasonable, since each magnet does extend longitudinally, and it is also the broadest among the Examiner’s and Applicants interpretations, since it does not require a particular edge of the magnet to extend longitudinally.
Applicant also asserts that the claimed translational movement would not have been obvious over Ashrafzadeh.  Ashrafzadeh clearly teaches that its motor “may have a stator and a rotor configured for both rotation about the horizontal axis of rotation and axial reciprocation relative to the horizontal axis of rotation” (para. 34).  Liu teaches that its electromagnet is a stator and its magnets is a rotor.  Having knowledge of Ashrafzadeh, which teaches that a stator and rotor may be adapted to impart translational movement, one of ordinary skill in the art would have had a reasonable expectation of success of using Liu’s stator and rotor to impart translational movement.  One of ordinary skill in the art would have employed routine engineering with a clear expectation that Liu could have been modified to impart translational movement as claimed.  Ashrafzadeh not only teaches benefits of such movement, it teaches that it can be performed using a stator and rotor, and Liu teaches a stator and rotor as a starting point for one of ordinary skill in the art to modify their operation to perform the movement.

Response to Amendments
Amendments to the claims overcome the rejection of claims 7 and 15 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 1, 2, 4-11, 13, and 14 under 35 USC 102(a)(1) and claims 3, 12, and 15 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN105986413A by Liu et al. in view of U.S. Patent Application Publication 20130174353 by Ashrafzadeh et al.
As to claim 1, Liu teaches a garment washing and/or drying machine comprising a main body portion (fig. 1, while frame 4 is depicted a main body portion, i.e. cabinet or casing, would be an inherent featuring of the machine); a drum 5 with an open end for receiving garments, an opposite closed end, and a side portion, the drum rotating about a rotational axis (see para. 25); the drum comprising magnets 3b on the side of the drum for interaction with corresponding electromagnets 3a in the main body portion; and a controller to control current to the electromagnets to enable movement of the drum (paras. 23, 28), wherein the at least one magnet 3b is a plurality of permanent magnets (fig. 1, para. 12), and wherein the magnets 3b extend longitudinally along the side portion of the drum between the open and closed ends (fig. 10b, each magnet has a width that extends longitudinally).
Liu does not teach that controlling movement of the drum comprises controlling translational movement of the drum along its rotational axis.  However, one of ordinary skill in the art would have recognized as obvious to modify the washing machine taught by Liu to have translational drum movement.  Ashrafzadeh teaches a washing machine with a drive mechanism configured to reciprocate the drum along its rotational axis (para. 13) and that its motor “may have a stator and a rotor configured for both rotation about the horizontal axis of rotation and axial reciprocation relative to the horizontal axis of rotation” (para. 34).  Liu teaches that its electromagnet is a stator and its magnets is a rotor.  Having knowledge of Ashrafzadeh, which teaches that a stator and rotor may be adapted to impart translational movement, one of ordinary skill in the art would have had a reasonable expectation of success of using Liu’s stator and rotor to impart translational movement.  One of ordinary skill in the art would have employed routine engineering with a clear expectation that Liu could have been modified to impart translational movement as claimed.
Ashrafzadeh teaches that reciprocating (i.e. translational) movement may reduce the likelihood of unbalance or tangling conditions (para. 30).  One of ordinary skill in the art would have been motivated to modify the washing machine taught by Liu to have translational drum movement in order to realize this benefit taught by Ashrafzadeh. Ashrafzadeh not only teaches benefits of such movement, it teaches that it can be performed using a stator and rotor, and Liu teaches a stator and rotor as a starting point for one of ordinary skill in the art to modify their operation to perform the movement.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, Liu teaches controlling movement about its rotational axis (figs. 2a-2c).
As to claim 4, Liu teaches a frame 4 (fig. 1) within a main body portion.
As to claim 5, Liu teaches a stator assembly (comprising electromagnets 3a, fig. 1) attached to the frame.
As to claim 6, Liu teaches that the stator assembly (comprising electromagnets 3a) substantially surrounds the drum and has a generally circulator inner periphery (see fig. 1, para. 20).
As to claim 7, Liu teaches that the electromagnets are disposed on the frame (para. 20).
As to claim 8, Liu teaches a position sensor 3c for sensing a position of the drum (para. 21).
As to claim 9, Liu teaches that the position sensor 3c is a magnetic field sensor (para. 73).
As to claim 10, Liu teaches that the magnetic field sensor 3c comprises the magnet 3b located on the drum (para. 96).
As to claim 11, Liu teaches using the position information received from the position sensor 3c to control movement of the drum (para. 73).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CN105986413A by Liu et al. in view of U.S. Patent Application Publication 20130174353 by Ashrafzadeh et al. as applied to claim 1 above, and further in view of WO2004059066A1 by Avci et al.
As to claim 12, Liu teaches that its electromagnets comprise windings (para. 13), but does not explicitly state they are operable in a 3-phase configuration.  However, one of ordinary skill in the art would have recognized as obvious to operate the electromagnets in a 3-phase configuration.  Avci teaches a washing machine with a drive motor that operates in a 3-phase configuration (p. 5, ll. 1-7).  Avci teaches that the number of phases determined parameters such as yielded force, rotor, stator, and sizes of the parts (p. 6, ll. 4-10).  One of ordinary skill in the art would have recognized as obvious to operate the washing machine of Liu in a 3-phase configuration based on its known application to washing machines and in order to optimize parameters as desired, as taught by Avci.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 15, while Liu does not teach a bearing assembly for supporting its drum shaft, the bearing being a rotational or thrust bearing, one of ordinary skill in the art would have recognized as obvious that bearings were well-known and common in the art for their intended purposes of supporting a drum shaft (see Avci, figs. 1 and 2, depicting a bearing assembly for the drum shaft).  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711